Case 0:90-cr-06108-KMW Document 481 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          Case No. 90-06108-CR-KMW-2

  UNITED STATES OF AMERICA

  vs.

  DARRYL S. HOPE,

                      Defendant.
                                         /

                     UNITED STATES’ NOTICE OF APPEAL

        NOTICE is hereby given that the United States of America, pursuant to 18

  U.S.C. §3742(b) and 28 U.S.C. §1291, appeals to the United States Court of Appeals

  for the Eleventh Circuit from this Court’s orders, entered on April 10, 2020, granting

  Defendant’s renewed motion for compassionate release pursuant to 18 U.S.C.

  § 3582(c)(1)(A) and reducing his sentence to a total of time served (ECF Nos. 479

  and 480).

                                             Respectfully submitted,

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                   By:       s/ Alicia E. Shick
                                             Alicia E. Shick
                                             Assistant United States Attorney
                                             Florida Bar# 124842
                                             500 E. Broward Boulevard, 7th Floor
                                             Fort Lauderdale, Florida 33394
                                             (954) 660-5793
                                             Alicia.Shick@usdoj.gov

                                               1
Case 0:90-cr-06108-KMW Document 481 Entered on FLSD Docket 05/08/2020 Page 2 of 2


                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on May 8, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.


                                     /s/ Alicia E. Shick
                                     Alicia E. Shick
                                     Assistant United States Attorney




                                        2
